Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20    PageID.1   Page 1 of 20




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                             AT DETROIT

  VICTORIA HAMILTON                     :
                                        :     CASE NO. 2:20-cv-11119

        Plaintiff                       :     JUDGE:

  vs.                                   :     MAGISTRATE JUDGE:

  UNUM LIFE INSURANCE
  COMPANY OF AMERICA
  2211 Congress St.                     :     COMPLAINT
  Portland, ME 04122
                                        :
  and
                                        :
  AUDIO VISUAL INNOVATIONS,
  INC. DBA AVI-SPL BENEFIT
  PLAN                         :
  6301 Benjamin Rd., Suite 101
  Tampa, FL 33634              :

        Defendants                      :



        Now comes the Plaintiff, Victoria Hamilton, by and through counsel,

  and for her Complaint hereby states as follows:




                                       1
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20        PageID.2   Page 2 of 20




                        JURISDICTION AND VENUE

        1.     Jurisdiction of the Court is based upon the Employee

  Retirement Income Security Act of 1974 (ERISA) and, in particular, 29

  U.S.C. § 1132(e)(1) and 1132(f). These statutory provisions give district

  courts jurisdiction to hear civil actions brought to recover benefits due under

  the terms of Employee Welfare Benefit Plans. In this case, the Plaintiff,

  Victoria Hamilton, asserts a claim for group disability benefits available

  under a long-term disability Plan provided for the employees of Audio

  Visual Innovations, Inc. dba AVI-SPL (hereinafter the “Plan”). The Plan and

  policy documents should be included in the Administrative Record that

  Defendants file with this Court. This action is also brought pursuant to 28

  U.S.C. § 1331 which gives district court’s jurisdiction over actions that arise

  under the laws of the United States.



        2.     The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism

  for administrative or internal appeal of benefit denials.        Plaintiff has

  exhausted those avenues of appeal.




                                         2
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20       PageID.3    Page 3 of 20




                            NATURE OF ACTION

        3.     Plaintiff, Victoria Hamilton, seeks an award of disability

  benefits, including disability income benefits pursuant to an Employee

  Welfare Benefit Plan providing group disability benefits to employees of

  Audio Visual Innovations, Inc. dba AVI-SPL.          This action is brought

  pursuant to § 502(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1)(B). Plaintiff

  also seeks to enforce the right to future benefits and demand that Defendants

  account for past benefits and pay future benefits.



                                THE PARTIES

          4.   Plaintiff was an active employee under the Plan and eligible for

  benefits as a qualified employee when her medical condition deteriorated,

  and she could no longer work. Plaintiff is now disabled. Venue is proper in

  the Eastern District of Michigan because the agreement providing long-term

  disability benefits was breached in Wayne County, Dearborn, Michigan.



        5.     At all times relevant hereto, the long-term disability plans

  constituted an “Employee Welfare Benefit Plan” as defined by 29 U.S.C. §

  1002(1). Plaintiff became disabled while employed under the Plan and has

  coverage as a Plan participant as defined by 29 U.S.C. § 1002(7).


                                         3
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20       PageID.4   Page 4 of 20




            6.   The Plan’s “Claim Administration” is run by a Plan Fiduciary,

  which, upon information and belief, is Unum Life Insurance Company of

  America (hereinafter, "Unum").



                              STATEMENT OF FACTS

            7.   Victoria Hamilton was hired by Audio Visual Innovations, Inc.

  dba AVI-SPL on December 13, 2004 and worked as a Conference Planner

  before having to leave work on June 16, 2016, due to multiple medical

  conditions including, but not limited to, lumbar spondylosis, facet

  arthropathy, neural foraminal narrowing, cervical spondylosis with bilateral

  radiculopathy, central nervous system demyelinating disorder, fibromyalgia,

  chronic pain syndrome, persistent headaches, degenerative joint disease of

  the bilateral knees, neuropathy, granuloma annularis, chronic fatigue

  syndrome, generalized anxiety disorder, post-traumatic stress disorder and

  depressive disorder.



            8.   Ms. Hamilton worked as a “Conference Planner” which is a

  skilled, light strength demand occupation. This occupation required frequent

  travel.




                                        4
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20      PageID.5   Page 5 of 20




        9.     Ms. Hamilton applied for short-term disability benefits upon

  her departure from work. These benefits were approved and paid for the

  time period of June 16, 2016 through December 18, 2016.



        10.    Long-term disability benefits began on December 19, 2016 and

  were paid for the inability to perform her "own occupation" until December

  18, 2018. Unum paid long-term disability benefits through April 12, 2019,

  under a reservation of rights while they investigated whether continuing

  benefits were supported. Unum's original denial was issued by letter dated

  April 12, 2019.



        11.    The April 12, 2019, denial letter indicated that Ms. Hamilton's

  claim was limited by the mental illness and self-reported symptoms

  language in the policy.     This language limits benefits to 24 months if

  disability is based upon mental health diagnoses or self-reported symptoms,

  such as pain and fatigue.



        12.    The definition of disability that Plaintiff must meet under the

  AVI-SPL, Inc. long-term disability policy, is as follows: "After 24 months

  of payments, you are disabled when Unum determines that due to the same


                                       5
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20             PageID.6   Page 6 of 20




  sickness or injury, you are unable to perform the duties of any gainful

  occupation for which you are reasonably fitted by education, training or

  experience."



        13       In   August   2018,   Plaintiff's   treating    physician,   Dawit

  Teklehaimanot, M.D. (hereinafter, "Dr. T") provided work preclusive

  restrictions and limitations to Unum.       Additionally, in medical records

  obtained by Unum, they state, "Myelogram test is Positive (Pain in the back

  and unable to keep position for 30 seconds. Patient supine with legs flexed

  2-3 inches)." Dr. T also noted that Plaintiff had a positive straight leg raise.



        14.      Prior to denying the Plaintiff's claim, Unum conducted

  surveillance for three (3) days in September 2018, which did not see Ms.

  Hamilton outside her home.



        15.      On September 17, 2018, Unum hired a private investigator to

  visit Ms. Hamilton at her home. The investigator noted that Ms. Hamilton

  had difficulty sitting in one place and needed to stand on occasion, noting

  that she, "moved around the room every 20 to 30 minutes." Ms. Hamilton

  advised the investigator that she does not carry or lift heavy items and that


                                          6
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20         PageID.7   Page 7 of 20




  her boyfriend has taken over most of the driving, household chores and

  assists her with activities of daily living when she is experiencing a flare in

  her conditions.



        16.     On October 19, 2018, Dr. T provided restrictions and

  limitations again which included, 1) no push, pull, or lift over 5 lbs. at a

  time; 2) no repetitive activities or work; 3) no abrupt motion; 4) no repetitive

  computer work; 5) no driving longer than 25 minutes one way; 6) no

  sitting/standing greater than 10 minutes at a time; 7) no exposure to cold,

  humidity, or excessive heat; and 8) no stressful environment which increase

  pain level.



        17.     On November 27, 2018, Unum employee, Janet Shepard, RN,

  reviewed the file to determine whether the diagnoses of radiculopathy and

  neuropathy were supported. Nurse Shepard noted a positive EMG in 2016

  which showed cervical radiculopathy, but speculated that, "Psychiatric

  overlay appears quite prominent in possibly explaining Ms. Hamilton's

  perceived level of pain and resultant debility, as in majority of visits with

  AP, she is frequently described as appearing anxious, overly concerned, and

  very focused on her plethora of symptoms."


                                         7
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20        PageID.8   Page 8 of 20




        18.    On November 30, 2018, Unum employee, "On-Site Physician"

  (OSP), Tony Smith, D.O. sent a letter to Dr. T requesting his opinion as to

  Ms. Hamilton's work capabilities. Dr. T opined that Ms. Hamilton would

  not be capable to working a sedentary occupation and provided the same

  restrictions and limitations that he provided one month earlier.



        19.    On December 10, 2018, Dr. Smith opined that the medical

  evidence did not support Dr. T's restrictions and limitations because,

  "Documented physical examination findings are not consistent with the

  stated level of physical incapacitation."



        20.    On December 13, 2018, Unum employee, "Designated Medical

  Officer" (DMO), Patrick J. Barrett, M.D., agreed with Dr. Smith's opinion of

  non-disability.



        21.    On December 17, 2018, a vocational analysis was completed

  using Dr. Smith's opinion and placed Ms. Hamilton into occupations that

  included 1) Rental Dispatcher; 2) Routing Clerk; and 3) Customer Service

  Representative.     According to Unum's vocational employee, these

  occupations meet Plaintiff's wage requirement under the policy.


                                         8
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20        PageID.9   Page 9 of 20




        22.    In December 2018, Ms. Hamilton was successful in winning

  her Social Security disability claim (as an individual under the age of 50)

  and Unum requested the Social Security file. Upon receipt of the file, an

  Unum employee, Andy Gaither, an "Offset Consultant" completed a review

  of the Fully Favorable Administrative Law Judge decision. Mr. Gaither

  concluded that only Ms. Hamilton's mental health limitations supported an

  award of Social Security disability benefits, despite clear physical

  limitations which were work preclusive.



        23.    On March 27, 2019, Ms. Hamilton's treating provider,

  Mustapha Mullah, M.D, responded to a letter from Dr. Smith (OSP), and

  stated that both an EMG and an MRI showed pathology which precluded

  Ms. Hamilton from performing a sedentary occupation.



        24.    On April 2, 2019, Dr. Smith (OSP) and Dr. Barrett (DMO) both

  prepared addendums to their original reports which concluded that no

  restrictions and limitations were supported for full-time work.




                                        9
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20        PageID.10    Page 10 of 20




         25.    Unum issued its denial letter on April 12, 2019, which provided

   an inaccurate and incomplete assessment of the Social Security award and

   continued to ignore all of the objective evidence supporting disability.



         26.    After the April 12, 2019, denial letter, a second vocational

   review was completed by Unum in May 2019, using the restrictions and

   limitations outlined by the Administrative Law Judge. The Fully Favorable

   Social Security award contained work preclusive limitations such as

   occasional reaching overhead and in all other directions and only the

   occasional ability to handle, finger, and feel items. Despite these limitations,

   Unum's vocational employee concluded that Ms. Hamilton would be able to

   perform the occupations of 1) Admissions Evaluator; 2) Contract

   Technician; and 3) Job Analyst.



         27.    On November 6, 2019, Plaintiff filed an extensive appeal to the

   denial dated April 12, 2019 which included updated medical records, an

   updated opinion from Dr. T, a vocational analysis, and the statement under

   oath of Ms. Hamilton. Plaintiff's appeal proved that the restrictions and

   limitations provided by Dr. T and the Administrative Law Judge were work

   preclusive and provided multiple examples of objective evidence which


                                         10
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20       PageID.11    Page 11 of 20




   showed pathology removing Plaintiff's claim from the "mental health" or

   "self-reported" symptoms limitations.



         28.   In response to Plaintiff's appeal, Unum obtained a nurse file

   review which concluded that the medical evidence did not support the

   restrictions and limitations provided by Plaintiff's treating physicians. The

   Nurse review did not discuss, address or criticize any of the appeal materials

   that were provided to Unum in support of Ms. Hamilton's appeal. There is

   no discussion regarding the statement under oath of Ms. Hamilton, Dr. T's

   updated opinion or the vocational analysis that was completed.         In her

   report, Nurse Yeaton stated, "I have reviewed all medical and clinical

   evidence provided to me by the Company personnel bearing on the

   impairment(s) which I am by training and experience capable to assess."



         29.   Unum's "On-Site" Physician concurred with the nurse's opinion

   that sedentary work would be possible based on the medical evidence. Beth

   Schnars, M.D., also advises in her report, "I have reviewed all medical and

   clinical evidence provided to me by the Company personnel bearing on the

   impairment(s) which I am by training and experience capable to assess."




                                        11
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20        PageID.12    Page 12 of 20




         30.    Unum issued its final denial letter dated January 9, 2020, which

   stated, "On appeal, we completed a thorough independent review of Ms.

   Hamilton's claim file including the statement you provided from Ms.

   Hamilton as well as the medical and vocational information you submitted."

   There is no evidence in the claim file or in Unum's January 9, 2020, denial

   letter that this information was reviewed. Unum's Nurse employee and "On-

   Site" physician do not reference any of the appeal materials in their reports.



                    FIRST CAUSE OF ACTION
         CLAIM FOR BENEFITS UNDER 29 U.S.C. § 1132(a)(1)(B)

         31.    Plaintiff incorporates as if fully restated herein the allegations

   in paragraphs 1 through 30 of the Complaint.



         32.    Defendant Plan and Unum failed to exercise the statutorily

   required duty of care and prudence, failing to administer the Plan solely in

   the interests of the participants and beneficiaries as required under 29 U.S.C.

   § 1104(a)(1), and by denying the benefits to the Plaintiff contrary to the law

   and terms of the Plan. Unum and the Plan have arbitrarily ignored and

   selectively reviewed documents Plaintiff has submitted and has failed to

   provide a full and fair review.



                                         12
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20       PageID.13    Page 13 of 20




         33.    Defendant Unum has an inherent “conflict of interest” as it has

   a dual role as both evaluator and payor of benefit claims, which is to be

   considered as a factor in the review of any benefit determination. The

   conflict of interest effected the decision to deny benefits.     The conflict

   allowed Unum an overreliance on non-examining physicians’ opinions. The

   conflict of interest caused Unum to disregard relevant evidence with no

   explanation and totally or partially caused the denial of benefits without

   using a reasoned process.



         34.    While Defendant Unum may have the authority to make claims

   determinations under applicable law and the language of the Policy, Unum's

   determinations as Plan Fiduciary are not entitled to deference and the review

   of any benefits determination must be made de novo.



         35.    As a full de novo review of this decision and the evidence in the

   claim file is required by statute, this Court may not abrogate its duty to

   perform such a review. Any failure to provide such a review would violate

   the US Constitution and deprive Plaintiff of constitutional rights, including

   under Article III and the principles of separation of powers, amongst others.




                                        13
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20         PageID.14    Page 14 of 20




         36.    If the Court determines that an arbitrary and capricious standard

   of review applies to this case rather than a de novo standard, Unum's denial

   of benefits must be overturned due to the faulty evaluation, confusing

   methods and below market standards employed by Unum in the evaluation

   of evidence. Standards applicable under ERISA, including as enumerated

   by this Court, the Sixth Circuit Court of Appeals and the United States

   Supreme Court have been violated by Unum and an examination of the

   record reveals that Unum's decision to discontinue benefits is not the result

   of a reasoned process and that it is, therefore, arbitrary and capricious.



         37.    Unum and the Plan have violated their duty to provide a full

   and fair review of claimant’s evidence by engaging in the following acts: 1)

   Defendants have ignored evidence supplied by Plaintiff which supports her

   disability (Para. 13, 16, 18, 22, 23, 28, 29, 30); 2) Defendants relied upon

   non-examining peer reviews that mischaracterized Plaintiff’s medical

   severity (Para. 17, 18, 19, 20, 24, 28, 29); 3) Defendants have improperly

   relied upon conclusion based peer reviews which failed to address the

   claimant’s actual limitations, which included pain, weakness, fatigue, and an

   inability to persist (Para. 17, 18, 19, 20, 24, 28, 29); 4) ignored objective

   evidence of disability, including, but not limited to, MRIs, CT scans,


                                          14
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20         PageID.15   Page 15 of 20




   Myelogram, EMG and clinical testing performed by her treating physician

   (Para. 13, 15, 16, 23, 26, 28, 29).



            38.   Plaintiff has exhausted her administrative remedies and the Plan

   still wrongfully denies benefits to which she is entitled.



            39.   ERISA requires that an Employee Welfare Benefit Plan be

   established and maintained pursuant to a written instrument, 29 U.S.C. §

   1192(a)(1).



            40.   The disability Plan under which the Plaintiff Victoria Hamilton

   was a participant at the time of her disability should be included in the

   Administrative record filed with this Court as those documents set forth the

   sole criteria for benefits for the Plaintiff.



            41.   ERISA provides that an Employee Benefit Welfare Plan shall

   be established and maintained pursuant to 29 U.S.C. § 1192(a)(1). Under

   the terms of this Plan documents, to be filed with the Administrative record,

   the termination of Plaintiff’s benefits was clearly unreasonable and without

   basis.


                                            15
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20        PageID.16    Page 16 of 20




         42.    Plaintiff is entitled to benefits and benefits are due and owing to

   Plaintiff from Defendants in an amount not yet ascertainable. Plaintiff seeks

   the payment of these benefits under 29 U.S.C. § 1132(a)(1).



         43.    Under a de novo review of Plaintiff's claim for benefits, she

   meets the definition of disability by a preponderance of the evidence,

   remains unable to work and is entitled to benefits under the insurance policy.



                 SECOND CAUSE OF ACTION
      PROCEDURAL VIOLATIONS WHICH DESTROYED ERISA'S
            PROMISE OF A FULL AND FAIR REVIEW

         44.    Plaintiff incorporates as if fully restated herein the allegations

   in paragraphs 1 through 43 of the Complaint.



         45.    Defendants have violated regulations contained in 29 CFR §

   2560.503-1 and 29 USC § 1133 which states, "In accordance with

   regulations of the Secretary, every employee benefit plan shall - (1) provide

   adequate notice in writing to any participant or beneficiary whose claim for

   benefits under the plan has been denied, setting forth the specific reasons for

   such denial, written in a manner calculated to be understood by the

   participant, and (2) afford a reasonable opportunity to any participant whose

                                         16
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20      PageID.17   Page 17 of 20




   claim for benefits has been denied for a full and fair review by the

   appropriate named fiduciary of the decision denying the claim."



         46.    To support ERISA's mandate of a full and fair review pursuant

   to 29 USC § 1133, the Department of Labor has promulgated and amended

   regulations at 29 CFR 2560.503-1 (last amended November 29, 2017,

   effective April 1, 2018).



         47.    Defendant Unum has violated the regulations at 29 CFR

   2560.503-1 and in so doing have eliminated any chance of providing a full

   and fair review to Plaintiff.



         48.    Unum has a responsibility to address the evidence submitted by

   the claimant and to explain why it was not used to support a finding of

   disability. See 29 CFR § 2560.503-1(j)(6)(i)(A)(B).



         49.    Unum's final denial letter did not explain why the claimant's

   medical and vocational evidence were not sufficient and why its evidence

   contrary to disability was more reliable.




                                         17
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20        PageID.18   Page 18 of 20




         50.    The Plan Administrator, the Plan and Unum failed to provide a

   full and fair review under 29 CFR § 2560.503-1 thereby depriving Plaintiff

   of her due process. See 29 CFR § 2560.503-1(g)(1)(v)(A)&(B). The Code

   of Federal Regulations requires an adequate explanation of why the

   claimant’s evidence was insufficient to award benefits. Unum offered no

   explanation of why claimant’s evidence was insufficient or why the

   evidence created by non-examining physicians was more reliable.



         51.    These procedural deficits are material and effected the

   substance of Plaintiff's appeal and created a final denial that is inconsistent

   with Unum's regulatory and fiduciary responsibilities to disclose in writing

   the reasons for rejecting such evidence.



         52.    Defendant's actions in contravention of ERISA's full and fair

   review requirements require the Court to use the de novo standard of review

   in the adjudication of this denial of long-term disability benefits. See Halo

   v. Yale Health Plan, 819 F 3d 42, (2d Cir., 2016) and Fessenden v. Reliance

   Standard Life Ins. Co., 927, F 3d 998, (7th Cir., 2019), (applying de novo

   review for procedural violations).




                                         18
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20       PageID.19   Page 19 of 20




   WHEREFORE, Plaintiff, Victoria Hamilton, prays for the following relief:

         A.   For its procedural violations of 29 CFR § 2560.503-1 and USC

              § 1133, that the Court use a de novo standard of review to

              adjudicate this denial of disability benefits;

         B.   That the Court enter judgment in Plaintiff Hamilton's favor and

              against the Defendants and that the Court order the Defendants

              to account and pay disability income benefits to Plaintiff

              Hamilton in an amount equal to the contractual amount of

              benefits to which Hamilton is entitled;

         C.   That the Court order the Defendants to pay Hamilton's pre-

              judgment interest on all benefits that have accrued prior to the

              date of judgment and enter judgment accordingly and that the

              Court reserve jurisdiction to enforce the equitable decree;

         D.   That the Court declare Victoria Hamilton's rights under the

              ERISA Plan, the ERISA statute, and the applicable insurance

              laws and order the Defendants to continue paying Plaintiff

              Hamilton's benefits until such time as the Court decides that she

              meets the policy conditions for discontinuance of benefits and

              this is perfected by an Order of this Court;




                                        19
Case 2:20-cv-11119-GAD-EAS ECF No. 1 filed 05/05/20             PageID.20   Page 20 of 20




         E.    That the Court award the Plaintiff her attorney fees pursuant to

               29 U.S.C. § 1132(g); and

         F.    That Plaintiff recovers any and all other relief to which she may

               be entitled, as well as the costs of the suit.



   Dated this 5th day of May, 2020




                                    Respectfully submitted,

                                    /s/ Joseph P. McDonald


                                    Joseph P. McDonald (0055230)
                                    McDonald & McDonald Co., L.P.A.
                                    200 E. Spring Valley Rd, Suite A
                                    Dayton, OH 45458
                                    Tel: 937-428-9800
                                    Fax: 937-347-5441
                                    Email: joseph@mcdonaldandmcdonald.com
                                    Attorney for Plaintiff, Victoria Hamilton




                                         20
